DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 6/28/2022 has been entered. Claims 1 and 10 have been amended, claim 5 have been cancelled, and claims 12-20 remain withdrawn. Claims 1-4 and 6-11 are addressed in the following office action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“separation mechanism configured to facilitate separation” in claim 1.
“a second rotation mechanism configured to selectively engage” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cutler (US 2017/0156813), cited in previous office action.
Regarding claim 1, an invention relating to torque-limiting drivers, Cutler discloses (Figs. 1-3) a wrench assembly for attachment and removal of a tip (9) to a handpiece (10) of a surgical system [i.e. attachment and removal by screw thread] (Par. 0023), the wrench assembly comprising: a shell (7) comprising a central portion that defines a central bore [i.e. hollow space within housing] (Par. 0018) and a pair of wings (1; Par. 0027) extending from opposing sides of the central portion [i.e. sides defined by opposing sides of a plane (A, see annotated figure below) along axis B-B (Par. 0029)]; and a core comprising: an outer portion (2) fixedly coupled to the shell [i.e. rotationally fixed] (Par. 0025); and an inner portion (4) configured for insertion into the central bore (Fig. 3), wherein the inner portion is removably coupled to the outer portion by a separation mechanism [Note, applicant’s specification details that the separation mechanism includes at least one of a plurality of perforations and circumferential groove in core. Elements 14, of Cutler, are considered equivalent structures] configured to facilitate separation of the inner portion from the outer portion at a predetermined torque (Par. 0015 & 0018).

    PNG
    media_image1.png
    211
    228
    media_image1.png
    Greyscale

Regarding claim 2, Cutler discloses the surgical system of claim 1. Cutler further discloses wherein the predetermined torque is less than 10 inch-pounds (Par. 0018 & 0028).
Regarding claim 3, Cutler discloses the surgical system of claim 2. Cutler further discloses wherein the predetermined torque is within a range of between 2 in-lb and 5 in-lb (Par. 0018 & 0028).
Regarding claim 9, Cutler discloses the surgical system of claim 1. Cutler further discloses (Figs. 1 & 3) wherein the separation mechanism comprises a circumferential groove [i.e. ratchet surface (14; Par. 0015)].
Claims 1, 4, 6-8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ivinson et al. (US 2016/0354581), cited in previous office action, in view of Nino et al. (US 2013/0305889).
Regarding claim 1, an invention relating to torque-limiting drivers, Ivinson discloses (Figs. 1-3) a wrench assembly (100) for attachment and removal of a tip (14) to a handpiece (2) of a surgical system (Fig. 2; Par. 0035), the wrench assembly comprising: a shell (6) comprising a central portion (B, see annotated figure below) that defines a central bore [i.e. space occupied by element 800] and a pair of wings [i.e. “T-shaped”, texturing, ridges or other features for a user to grip (Par. 0035)] extending from opposing sides of the central portion [i.e. sides defined by opposing sides of a plane along an axis (C, see annotated figure below)]; and a core comprising: an outer portion (700) fixedly coupled to the shell [i.e. axially fixed when element 13 engages element 9 (Par. 0039), and the threads of element 14 engage the threads of element 25 (Par. 0042 & 0048); and an inner portion (800 & 20) configured for insertion into the central bore (Fig. 5), wherein the inner portion is removably coupled to the outer portion by a separation mechanism [Note, applicant’s specification details that the separation mechanism includes at least one of a plurality of perforations and circumferential groove in core. Elements 82, of Ivinson, are considered equivalent structures] configured to facilitate separation of the inner portion from the outer portion at a predetermined torque (Par. 0054 & 0060).

    PNG
    media_image2.png
    513
    294
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    360
    472
    media_image3.png
    Greyscale

In the alternative, an invention relating to torque-limiting drivers, Nino teaches (Figs. 1-2) a pair of wings [i.e. T-shaped (2 & 4)] extending from opposing sides of a central portion (6; Par. 0033 & 0054).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ivinson to have a pair of wings extending from opposing sides of a central portion, as taught by Nino. Doing so would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143).
Regarding claim 4, Ivinson discloses the surgical system of claim 1. Ivinson further discloses wherein the shell and the core are formed from plastic (Par. 0043). 
Regarding claim 6, Ivinson discloses the surgical system of claim 1. Ivinson further discloses wherein the central portion comprises an interior annular wall (C, see annotated figure below) that defines the central bore, wherein the interior annular wall comprises a first rotation mechanism [Note, applicant’s specification details that the first rotation mechanism includes a plurality of ratchet members. Elements 85; Fig. 6, of Ivinson, are considered equivalent structures] extending into the central bore (Par. 0040).

    PNG
    media_image4.png
    504
    438
    media_image4.png
    Greyscale

Regarding claim 7, Ivinson discloses the surgical system of claim 6. Ivinson further discloses wherein the inner portion of the core comprises a second rotation mechanism [Note, applicant’s specification details that the second rotation mechanism includes at least one pawl. Elements [i.e. slanted sides] (80; Par. 0038); Fig. 6, of Ivinson, are considered equivalent structures] configured to selectively engage the first rotation mechanism (Par. 0040).
Regarding claim 8, Ivinson discloses the surgical system of claim 7. Ivinson further discloses (Fig. 6) wherein the first rotation mechanism comprises a plurality of ratchet members (85), and wherein the second rotation mechanism comprises at least one pawl [i.e. slanted sides] (80; Par. 0038).
Regarding claim 10, Ivinson discloses the surgical system of claim 1. Ivinson further discloses (Fig. 5) wherein the central portion comprises a second annular wall (D, see annotated figure below) that defines a counterbore [i.e. space occupied by element 700] with the central bore, and wherein the core comprises a first bearing surface [i.e. exterior surface of element 800] configured to contact an annular wall (E, see annotated figure below) and a second bearing surface [i.e. exterior surface of element 700 within the counter bore] configured to contact the second annular wall (Par. 0037-0039).

    PNG
    media_image5.png
    587
    336
    media_image5.png
    Greyscale

Regarding claim 11, Ivinson discloses the surgical system of claim 1. Ivinson further discloses (Figs. 4-6) wherein the inner portion of the core comprises: a flange (84) comprising a first bearing surface (G, see annotated figure below) configured to engage the central portion of the shell; an intermediate portion (86) extending from the flange in a direction opposite the outer portion; and an extension portion (20) extending from the intermediate portion, wherein the extension portion comprises a second bearing surface (H, see annotated figure below) configured to engage the central portion of the shell.

    PNG
    media_image6.png
    460
    389
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    774
    441
    media_image7.png
    Greyscale

Response to Arguments
Applicant’s arguments, see page 8, filed 06/28/22, with respect to the specification objection have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant's arguments filed 06/28/22 have been fully considered but they are not persuasive.
Applicant argues previously cited prior art reference Cutler does not disclose a shell comprising a central portion that defines a pair of wings extending from opposing sides of the central portion. Applicant further argues, the disclosed wings of Cutler do not provide additional leverage for a technician to facilitate rotation, and none of the wings are opposite each other.  Examiner respectfully disagrees.
Cutler discloses (Figs. 1-3) a shell (7) comprising a central portion that defines a pair of wings (1; Par. 0027) extending from opposing sides of the central portion [i.e. sides defined by opposing sides of a plane (A, see annotated figure below) along axis B-B (Par. 0029)]. Also, Cutler discloses rubber covering [i.e. the wings] allows for improved tactile manipulation during surgical procedures (Par. 0027), hence the Cutler can be interpreted as teaching the function of providing additional leverage for a technician to facilitate rotation. Although this function is not claimed by applicant. Lastly, Claim 1 does not detail the wings are opposite each other, but that the wings extend from opposing sides of the central portion. Again, Cutler discloses opposing sides of the central portion [i.e. sides defined by opposing sides of a plane (A, see annotated figure below) along axis B-B (Par. 0029)].

    PNG
    media_image1.png
    211
    228
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/RICHARD G LOUIS/               Primary Examiner, Art Unit 3771                                                                                                                                                                                         	
	/C.U.I/              Examiner, Art Unit 3771